Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Temple et al. (US Pub. No. 20170302441), hereinafter referred to as Temple in view of Naim et al. (US Pub. No. 20160330032), hereinafter referred to as Naim. 
Referring to claim 1, Temple discloses a system for facilitating secured communications in a controller area network for a vehicle system, the system comprising: 
a non-transitory computer-readable memory (memory 503, fig. 5); 
a first electronic processor configured to operate one or more vehicle systems (***) and communicatively coupled to the memory (ECU 101 is an embedded system that processes information from different vehicle sub-systems and controls actuators to react on system events, para. 0016); 

a direct memory access (DMA) module configured to facilitate communications between the second electronic processor and the memory (504, fig. 5), wherein the direct memory access (DMA) module is configured to access message data stored on the memory and transmit the accessed message data to the second electronic processor (the DMA controller 402, by means of its cryptographic hash function, generates a hash value 407 of the data 405 and transmits the hash value 407 in 408 to the HSM 403, e.g. via the private channel 320 in a secure manner, para. 0048), and 
wherein the second electronic processor is configured to generate a first message authentication code based on the message data received from the direct memory access (DMA) module (the HSM 403 checks the hash value, e.g. by comparison with a reference hash value, which has for example been determined earlier (e.g. in the factory) based on original control data to verify that the control data has not been altered in the meantime.  It may then report a corresponding result, e.g. to one of the cores 306, 307 to allow usage of the control data, e.g. allow a control of the vehicle's engine based on the control data or to allow the transmission of the control data to other components, para. 0051).
Naim  discloses, what Temple lacks, to verify data communications between the first electronic processor and at least one other vehicle system controller in the controller area network (a serial bus message that includes a payload comprising a data message and a message authentication code (MAC).  Each ECU can create a MAC and include the MAC with a serial bus message the ECU sends over the vehicle bus 16, para. 0020) and to transmit the generated first message authentication code to the 

Temple and Naim are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Temple and Naim before him or her, to modify the system of Temple to include the message authentication code of Naim.
	The suggestion/motivation for doing so would have been to improve system authentication. 
Therefore, it would have been obvious to combine Naim with Temple to obtain the invention as specified in the instant claim(s).

As to claim 2, Temple discloses the system of claim 1, wherein the direct memory access (DMA) module (DMA 210, fig. 2) is further configured to receive the first message authentication code from the second electronic processor and to store the first message authentication code to the memory (core 207, fig. 2).  

As to claim 3, Temple discloses the system of claim 2, wherein the message data and the first message authentication code are transmitted to another vehicle system of the at least one other vehicle system controller via the controller area network (vehicle-to-vehicle, para. 0002).  

As to claim 4, Temple discloses the system of claim 1, wherein the system is configured to store received message data and a received message authentication code to the memory (memory 503, fig. 5), wherein the received message data is transmitted by a second vehicle system controller to the first 

As to claim 5, Temple discloses the system of claim 4, wherein the direct memory access (DMA) module is further configured to access the received message data stored on the memory and to transmit the received message data to the second electronic processor (processor 502, fig. 5), and wherein the second electronic processor is configured to generate a second message authentication code based on the received message data (DMA 504, fig. 5).  

As to claim 6, Temple discloses the system of claim 5, wherein the direct memory access (DMA) module is further configured to access the received message authentication code from the memory and to transmit the received message authentication code to the second electronic processor (processor 502, fig. 5), and wherein the second electronic processor is configured to confirm that the received message data is secure by comparing the second message authentication code generated by the second electronic processor to the received message authentication code (security module 505, fig. 5).  

As to claim 7, Temple discloses the system of claim 6, wherein the first electronic processor is configured to process the received message data only after the second electronic processor has confirmed that the second message authentication code matches the received message authentication code (security module 505, fig. 5).  

As to claim 8, Temple discloses the system of claim 6, wherein the first electronic processor is configured to process the received message data by operating the one or more vehicle systems based on the received message data (vehicle-to-vehicle, para. 0002).   

As to claim 9, Temple discloses the system of claim 5, wherein the first electronic processor is configured to receive the second message authentication code (the HSM 403 checks the hash value, para. 0051) and the received message authentication code, and to process the received message data only after confirming that the received message authentication code matches the second message authentication code (security module 505, fig. 5).  

As to claim 10, Temple discloses the system of claim 1, further comprising a secure hardware extension module, wherein the secure hardware extension module includes the second electronic processor (processor 502, fig. 5).  

Claims 11 - 15 recite(s) the corresponding limitation of claims 1 - 10. Therefore, they are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Pub. No. 20180227282) discloses a secure data communication system. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184